

AMENDMENT TO “APPENDIX A” OF THE
ASTEC INDUSTRIES, INC.
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN




THIS AMENDMENT to “Appendix A” of the Astec Industries, Inc. Supplemental
Executive Retirement Plan, as amended and restated as of January 1, 2008 (the
“Plan”), is adopted by Astec Industries, Inc. (the “Company”), effective as of
October 24, 2013.


WHEREAS, Article 2 of the Plan permits the Board of Directors of the Company
(the “Board”) to designate participants in the Plan from time to time, whose
names and effective dates of participation shall be set forth on Exhibit A to
the Plan;


NOW, THEREFORE, the Company hereby amends “Appendix A” of the Plan in the form
attached hereto, to update the same for changes in Plan participation approved
by the Board, by action taken on October 24, 2013.


Except as amended herein, the Plan shall continue in full force and effect.
 
   
 

   ASTEC INDUSTRIES, INC  Date: October 24, 2013     By /s/ Stephen C. Anderson
  Name Stephen C. Anderson   Title Secretary                        

            .
 
 
 

--------------------------------------------------------------------------------

 

“APPENDIX A”
Each Participant’s Date of Participation


Name of Participant
 
Effective Dates of Participation
 
J. Don Brock
 
January 1, 1995
 
Thomas R. Campbell
 
Retired September 30, 2013.
 
Frank Cargould
 
Announced Retirement Date of December 31, 2013.
  W. Norman Smith               January 1, 1995  
Richard Patek
 
January 1, 1995
 
Jeff Elliott
 
January 1, 2002*
  Tim Gonigam    August 1, 2000   
Joseph Vig
 
May 1, 2001*
 
Jeff Richmond
 
May 1, 2004
 
Richard Dorris
 
January 3, 2005
 
Ben Brock
 
January 1, 2007
 
Michael A. Bremmer
 
January 1, 2007
 
Stephen C. Anderson
 
January 1, 2003*
 
Lawrence R. Cumming
 
January 1, 2008
 
Neil Peterson
 
January 1, 2008
 
David C. Silvious
 
July 1, 2005*
 
Joe Cline
 
February 1, 2008
 
Chris Colwell
 
May 31, 2011
 
Robin Leffew
 
August 1, 2011
 
D. Aaron Harmon
 
November 1, 2011
 
Matthew B. Haven
 
January 1, 2013
 
Jeff May
 
October 1, 2013
 
Malcolm Swanson
 
**
 
Tom Wilkey
 
**
 

 
*The effective dates of participation for Mr. Anderson, Mr. Elliott, Mr.
Gonigam, Mr. Silvious and Mr. Vig have been corrected.  
 
**Mr. Swanson and Mr. Wilkey will become Participants on such date as they
become subsidiary Presidents which will be on or before January 1, 2014.


